Citation Nr: 1020017	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-30 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1953 until 
February 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifest during 
service, and an organic disease of the nervous system was not 
manifest within one year of separation.  Current bilateral 
hearing loss disability is not attributable to service.

2.  Tinnitus was not manifest during service and is not 
attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  The letter informed 
the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date.  
Moreover, the Veteran was afforded an opportunity to appear 
at a hearing before a member of the Board in March 2010, but 
failed to report at the allotted time.  This action 
supplements VA's compliance with the VCAA and satisfies 38 
C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records have been 
obtained, as have reports of VA and private medical 
examinations.  Records from the Veteran's private physician 
have also been obtained.  The Veteran's VA examination was 
conducted in March 2007, at which time the examiner was 
provided the Veteran's claims file for review, took down his 
history, considered private medical evidence, and reached a 
conclusion based on his examination that is consistent with 
the record.  The examination is found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for organic diseases of the nervous 
system, including sensorineural hearing loss, may be presumed 
if it became manifest to a degree of 10 percent disabling 
during the Veteran's first year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the Veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

The Veteran claims that bilateral hearing loss and tinnitus 
are both due to noise exposure during training exercises.  
During his March 2007 VA examination, he specifically denied 
any combat service.  As an initial matter, the Board notes 
that because the Veteran has not alleged that the claimed 
disabilities were incurred in combat, the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are not for application.

Factual Background

The Veteran's service treatment records show no complaints or 
treatment referable to hearing loss or tinnitus during 
service.   At a separation examination in February 1956, the 
Veteran had 15/15 scores in spoken voice and whispered voice 
testing of both ears.

Following service separation in February 1956, the Veteran 
underwent private audiological testing in July 2006.  On 
evaluation, pure tone thresholds, in decibels, were as 
follows:


HERTZ

250
500
1000
2000
3000
4000
6000
8000
RIGHT
35
45
70
80
65
75
75
70
LEFT
35
50
60
65
70
70
85
75

An audiologist, Dr. A.M. submitted a lengthy statement on 
behalf of the Veteran describing his hearing loss, and its 
etiology.  He indicated that a review of audiometric testing 
done in July 2006 revealed mild, sloping to moderately-severe 
sensorineural hearing loss, bilaterally, and that speech 
discrimination scores were 70 percent in the right ear, and 
50 percent in the left ear.  Dr. A.M. included a lengthy 
review of the Veteran's reported in-service noise exposure 
history.  Specifically, the Veteran endorsed noise exposure 
from M1 Garand Rifle fire, Browning Automatic Rifle fire, 
5/38 caliber naval guns aboard the USS Helena, 20mm and 40 mm 
guns aboard the USS Helena, duty aboard motorized Liberty 
boats, and exposure to 105mm howitzer fire.  The examiner 
opined that "such exposure led to [the Veteran's] 
significant hearing loss and tinnitus.  The Board notes that 
Dr. A.M. included extensive research with his report, 
documenting the generalized effects of noise exposure on 
service members.

On a VA audiological evaluation of March 2007, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
40
60
75
60
75
LEFT
40
60
70
60
75

Speech audiometry revealed speech recognition ability of 88 
percent bilaterally.  The diagnosis was of bilateral 
sensorineural hearing loss.

In March 2007, the Veteran underwent VA examination, during 
which he denied having served actively in combat.  The 
Veteran indicated noise exposure from training exercises with 
gunfire aboard ship.  He also indicated that he believed the 
humming noise of the propeller shaft at the fantail of the 
ship he was on contributed to his claimed disabilities.  
Following separation from service, the Veteran indicated non-
military noise exposure from various sources.  He endorsed 
having worked for a copper mining company for ten years, 
where he was a truck driver and was exposed to demolition 
events.  He further stated that he worked for two other 
mining companies for a total of nine years, and that he 
engaged in recreational shooting and hunting when he was 
younger.  The Veteran indicated that ear protection was 
utilized during non-military noise exposure, but not while he 
was in the military.

With regard to current symptomatology, the Veteran provided a 
long history of progressive bilateral hearing loss and 
recurrent tinnitus, which he indicated occurred on the 
average of two to three times per week and lasted up to 20 
minutes in duration.  The examiner's review of the above 
March 2007 audiogram revealed bilateral moderate to severe 
sensorineural hearing loss.  Following a review of the 
Veteran's claims file, including the submitted report by Dr. 
A.M., the VA examiner consulted with the Chief of Audiology 
and concluded that "there would be only a remote 
possibility, at best, that significant hearing loss might 
have been incurred while on active duty."  Rather, he opined 
that the etiology of the Veteran's hearing loss and tinnitus 
would be a combination of genetic and environmental factors 
that occurred subsequent to separation from service.  He 
indicated that the dominant etiology of the Veteran's claimed 
disorders was presbycusis.  Therefore, he opined, "it is 
less likely than not that the Veteran's current hearing loss 
and tinnitus would be related to military noise 
exposure/acoustic trauma."

In addressing the conclusion reached by Dr. A.M., the VA 
examiner noted he failed to adequately process all 
information available to him.  In particular, Dr. A.M. did 
not consider the possibility that the Veteran's disabilities 
may be the result of the aging process and very significant 
post-service noise exposure.


Analysis

Bilateral Hearing Loss Disability

Based on the foregoing, the service treatment records show no 
complaints of hearing loss in service, normal hearing at 
separation, and no reported hearing loss within one year of 
separation.  This does not in itself preclude a grant of 
service connection.  Again, service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).  Nevertheless, a 
review of the post-service evidence leads to the conclusion 
that currently diagnosed bilateral hearing loss disability is 
not related to active service.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service evidence of complaint 
or treatment can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, the Veteran is competent to give evidence about what 
he has experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation. Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In the present case, hearing loss is capable of lay 
observation and thus the Veteran's statements constitute 
competent evidence.  The Board must now consider the 
credibility of such evidence.  Again, service treatment 
records do not reflect in-service complaints referable to 
hearing loss, and the first evidence of hearing loss is not 
until 50 years after separation.  The Board finds this gap in 
time, impacts negatively upon the Veteran's credibility as to 
his allegations of continuity of symptomatology.  See Maxson, 
supra.  

The Board has been presented with competing competent 
evidence regarding the etiology of the Veteran's hearing loss 
disability.  In considering the evidence, it is noted that 
the Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  Additionally, the Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).

In this regard, the Board accords greater probative value to 
the unbiased opinion offered by the VA examiner in March 
2007.  In rendering his opinion, the VA examiner considered 
the Veteran's service and post-service noise exposure as well 
as additional factors, such as genetic factors, which could 
have contributed to the Veteran's hearing loss disability.  
On the other hand, the private examiner's evaluation, while 
very thorough in its discussion of in-service noise 
exposures, did not discuss the Veteran's 19 year post-service 
history of working for mining operations.  Nor did it discuss 
the possibility that onset of old age may be a factor in the 
Veteran's loss of hearing.  Given these deficiencies, we find 
the VA examination, which included a thorough discussion of 
these factors, to be of the greatest probative weight in 
determining whether bilateral hearing loss is due to service. 

In sum, the more probative evidence establishes that hearing 
loss first developed decades after service and that it is 
unrelated to service.  The preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).



Tinnitus

Based on the foregoing, the service treatment records show no 
complaints of tinnitus in service, and normal hearing and 
ears at separation.  This does not in itself preclude a grant 
of service connection, as, service connection may be granted 
for any disease diagnosed after discharge.  See 38 C.F.R. § 
3.303(d) (2009).

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time elapsed between 
military service and first post-service evidence of tinnitus 
is considered as evidence against the claim.  Maxson, supra.  
The Veteran is competent to give evidence about what he has 
experienced, see Layno, supra, including tinnitus.  However, 
the Board must consider the credibility of such evidence.  
Again, service treatment records do not reflect in-service 
complaints referable to tinnitus, and the first evidence of 
the disorder is not until 50 years after separation.  The 
Board finds this gap in time, impacts negatively on the 
Veteran's credibility as to his allegations of continuity of 
symptomatology.  

The Board has been presented with competing competent 
evidence regarding the etiology of the Veteran's tinnitus.  
In this regard, the Board accords greater probative value to 
the unbiased opinion offered by the VA examiner in March 
2007.  As noted above, the VA examiner considered the 
Veteran's service and post-service noise exposure as well as 
genetic factors in rendering his opinion.  On the other hand, 
the private examiner, as previously noted, failed to discuss 
the Veteran's post-service noise exposure and potential 
genetic factors.  Given these deficiencies, the Board finds 
the conclusions drawn by the VA examiner, which included a 
thorough discussion of all factors, including age and post-
service noise exposure, to be of the greatest probative 
weight in determining whether tinnitus is due to service. 

In sum, the more probative evidence establishes that tinnitus 
first developed decades after service and that it is 
unrelated to service.  The preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert, supra.


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
E.I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


